DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Chinese parent Application No. CN201710300962.2, filed on May 2, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
As a result of the Preliminary Amendment filed on August 21, 2018, claims 1-18 are pending. Claims 1-9 are originally presented. Claim 10-11 are amended. New claims 12-18 are added. This Preliminary Amendment is acknowledged and accepted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11 and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al., United States Patent Application Publication No. US 2017/0308221 A1.

Regarding claim 1, Li discloses a touch substrate, comprising:
 a plurality of touch electrodes arranged in a same layer and insulated from each other, the touch electrodes being configured to sense touch signals (Fig. 2-2C; touch control electrode layer, #280; touch control electrodes, #231;  Detailed Description, [0040]); 
a plurality of first touch signal lines configured to transmit the touch signals, each touch electrode being connected with a corresponding first touch signal line via a first via hole (Fig. 2-2C; touch control lines, #233; through-hole, #232; Detailed Description, [0046-0048], “FIG. 2C is a top view of touch control electrodes that realize touch location detection in the touch-control display panel illustrated in FIG. 2. As shown in FIG. 2C, a touch control electrode layer 280 may comprise a plurality of touch control block electrodes 231 arranged in an array. Each touch control electrode 231 may be connected to a touch control electrode line 233 via a through -hole 232, and may further be connected to a touch drive unit 293 via the touch control electrode line 233”; ); and
 a plurality of second touch signal lines, an extension direction of the second touch signal lines being different from that of the first touch signal lines, and each touch electrode being connected with a corresponding second touch signal line via a second via hole (Fig. 4A, forcing sensing lead lines, #234; Detailed Description, [0061-0066], “In one embodiment, the force sensing lead lines 234 may be fabricated using the same process and the same materials as scanning lines 204, and the force sensing lead lines 234 may be connected to the first force sensing electrodes 216 via through-holes.”; lead lines run horizontally rather than vertically), 
wherein the second touch signal lines corresponding to different touch electrodes are disconnected from each other (Fig. 4A, Detailed Description, [0061-0066], since force lead lines are fabricated through same process as the touch control lines, they are disconnected from each other going to different electrodes as shown in Fig. 2C).  

Regarding claim 2, Li discloses wherein the plurality of first touch signal lines are parallel with each other (See Fig. 2C, touch control lines 233 are parallel with one another running vertically).

Regarding claim 3, Li further discloses wherein each touch electrode corresponds to a plurality of second touch signal lines (Fig.4A, force sensing lead lines, #234 correspond to touch electrodes).  

Regarding claim 4, Li further discloses a touch substrate comprising pixel units arranged in an array, wherein the first touch signal lines extend between two adjacent columns of pixel units, the second touch signal lines extend between rows of pixel units, and the first via holes and the second via holes are located between different adjacent rows of pixel units (Fig. 2-2C, pixel electrode, #222; touch control lines 233 in between pixel columns; See next Fig. 4A,  forcing sensing lead lines 234 divide rows; See next Detailed Description, [0045-0046][0065-0066] regarding through holes).  

Regarding claim 5, Li further discloses wherein each touch electrode corresponds to a plurality of pixel units and the touch electrode is reused as a common electrode for a correspondingly plurality of pixel units (Detailed Description, [0047], “The touch control electrode layer 280 may also be multiplexed as the common electrode layer for the touch-control display panel 2, and the touch control block electrodes 231 may be common block electrodes. The touch control electrode layer 280 may also just be the touch control electrode layer, and the common electrode layer may be separately provide”).  

Regarding claim 6, Li further discloses a touch substrate further comprising a plurality of gate lines parallel with each other and a plurality of data lines parallel with each other, wherein an extension direction of the first touch signal lines is parallel with the data lines, and an extension direction of the second touch signal lines is parallel with the gate lines (Fig. 2, data lines, #202; scanning lines, #204; parallel with first and second touch signals lines as depicted n Figs. 2A-2C and 4A). 


Regarding claim 11, Li discloses a touch screen, comprising the touch substrate according to(Fig. 1-2, touch control display panel, #2). 


	Regarding claim 13, this is met by the rejection to claim 2. 


	Regrading claim 14, this is met by the rejection to claim 3.


	Regrading claim 15, this is met by the rejection to claim 4.


	Regrading claim 16, this is met by the rejection to claim 6.




Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 7-10, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Du et al., United States Patent Application Publication No. US 2016/0291722 A1.

Regarding claim 7, Li discloses every element of claim 6 and further discloses wherein the first touch signal lines are arranged in a same layer as the data lines (Fig. 2A-2B, data lines, #202; touch control electrode line #233).
Li does not explicitly disclose wherein the second touch signal lines are arranged in a same layer as the gate lines.  
Du in a similar field of endeavor, discloses a touch substrate wherein the second touch signal lines are arranged in a same layer as the gate lines (Fig 2, 3C; Detailed Description, [0051], “FIG. 3c shows a section view taken along aa' in FIG. 2 according to still another embodiment of the disclosure, the line conductive portions 31 are located in the same layer with the gate lines 1, the connectors 32 according to the embodiment of the disclosure may alternatively be located in the second electrode layer 800, and via holes 4 may be located in the gate dielectric layer 300, the first insulation layer 500 and the second insulation layer 700 to allow the connectors 32 to connect the line conductive portions 31 through the via holes 4.”). 
It would have been obvious to one of ordinary skill in the art to have modified the touch structure of Li to include the teachings of Du in such a way as to provide wherein the second touch signal lines are arranged in a same layer as the gate lines. The motivation to combine these arts is to improve coupling capacitance between line conductive portions and the touch electrode, which improves accuracy of touch operation for a display device (See Du, Abstract).The fact that Du also discloses a capacitive touch substrate with touch signal lines and via holes makes this combination more easily implemented. 

Regarding claim 8, Li discloses every element of claim 1 but does not explicitly disclose:
a first insulating layer arranged between the touch electrodes and the first touch signal lines; 
a second insulating layer arranged between the first touch signal lines and the second touch signal lines;
 wherein the first via holes penetrate the first insulating layer, and the second via holes penetrate both the first insulating layer and the second insulating layer.

	Du, in a similar field of endeavor, discloses a touch substrate comprising: 
a first insulating layer arranged between the touch electrodes and the first touch signal lines (Fig. 3c, first insulation layer, #500); 
(Fig. 3C, second insulation layer, #700);
 wherein the first via holes penetrate the first insulating layer (Fig. 3a, via holes #4 penetrate 500), and the second via holes penetrate both the first insulating layer and the second insulating layer (Fig. 3c, via holes, #4; via holes 4 penetrates through both insulation layers 700 and 500; See also Detailed Description, [0036]).

It would have been obvious to one of ordinary skill in the art to have modified the touch structure of Li to include the teachings of Du in such a way to provide a first insulating layer arranged between the touch electrodes and the first touch signal lines; a second insulating layer arranged between the first touch signal lines and the second touch signal lines; wherein the first via holes penetrate the first insulating layer, and the second via holes penetrate both the first insulating layer and the second insulating layer. The motivation to combine these arts is to insulate the and separate  the electrode layers from one another (See Du, Detailed Description, [0058]). The fact that both Li and Du disclose capacitive touch substrates with touch signal lines and via holes makes this combination more easily implemented.

Regarding claim 9, Li discloses every element of claim 1, but does not explicitly disclose:
a first insulating layer arranged between the touch electrodes and the second touch signal lines;
a second insulating layer arranged between the first touch signal lines and the second touch signal lines;
 wherein the first via holes penetrate both the first insulating layer and the second insulating layer, and the second via holes penetrate the first insulating layer.  


a first insulating layer arranged between the touch electrodes and the second touch signal lines  (Fig. 3C, second insulation layer, #700);
a second insulating layer arranged between the first touch signal lines and the second touch signal lines (Fig. 3c, first insulation layer, #500);
 wherein the first via holes penetrate both the first insulating layer and the second insulating layer (Fig. 3c, via holes, #4; via holes 4 penetrates through both insulation layers 700 and 500)., and the second via holes penetrate the first insulating layer. (Fig. 3a, via holes #4 penetrate 500; Detailed Description, [0036]); Examiner’s note—the mapping is the converse for claim 9 compared to claim 8)  

It would have been obvious to one of ordinary skill in the art to have modified the touch structure of Li to include the teachings of Du in such a way to provide a first insulating layer arranged between the touch electrodes and the second touch signal lines; a second insulating layer arranged between the first touch signal lines and the second touch signal lines; wherein the first via holes penetrate both the first insulating layer and the second insulating layer, and the second via holes penetrate the first insulating layer.  The motivation to combine these arts is to insulate the and separate the electrode layers from one another (See Du, Detailed Description, [0058]). The fact that both Li and Du disclose capacitive touch substrates with touch signal lines and via holes makes this combination more easily implemented.

Regarding claim 10, Li in combination with Du discloses every element of claim 8, and Li further discloses wherein, the touch electrode comprises a transparent conductive material (Detailed Description, [0057]).
(Fig. 3C, first insulation layer, #500; second insulation layer, #700; See also Detailed Description, [0036]. “As shown in FIG. 2, the gate lines 1 are insulated from and intersect with the data lines 2 to define multiple sub pixels, and each of the sub pixels includes a transparent area 10 and a shielded region 20 around the transparent area 10. Via holes 4 are formed on the opposite ends of the two adjacent line conductive portions 31, and the two adjacent line conductive portions 31 are electrically connected via one of the connectors 32 through two via holes”).  
It would have been further obvious to have modified the combination of Li and Du to incorporate the teachings of Du to provide wherein the first insulating layer and the second insulating layer comprise a transparent insulating material. The motivation to combine these arts is to maintain a transparent area within the touch array substrate, which would maintain consistency through the stacked array substrate structure (See Figs. 2-3 of Du, Detailed Description, [0036]). 


Regarding claim 12, this is met by the rejection to claim 10 with the combination of Li and Du. 

Regarding claim 17, this is met by the rejection to the claim 8 with the combination of Li and Du.

Regarding claim 18, this is met by the rejection to claim 9 with the combination of Li and Du. 






Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626